IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00052-CV

CITY OF COLLEGE STATION, TEXAS,
                                                           Appellant
v.

VIRTUAL EQUITY GROUP, INC. AND
MEGA EQUITY HOLDINGS,
                                                           Appellees


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 09-001135-CV-272


                          MEMORANDUM OPINION


      The parties have filed an agreement to dismiss this appeal, pursuant to Rule 42.1

of the Texas Rules of Appellate Procedure, after reaching a settlement of their

differences. The parties’ representatives signed the agreement.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1.



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 27, 2011
[CV06]




City of College Station v. Virtual Equity Group, Inc.   Page 2